Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant made changes to the specification which are acknowledged. Objections to the specification are resolved and withdrawn.

Applicants argue: 
The 35 USC 101 rejection is traversed with respect to newly submitted claim 33 which is a combination of claims 17 and 20 using a geolocation system or a smart phone with a vehicle having an internal combustion engine and a system for aftertreatment of the exhaust gas. 
None of the cited prior art inter alia alone or in combination suggests the determination of the quantity of emission of pollutants of a vehicle at the output of the aftertreatment system involving motion of the vehicle.
Examiner response: 
Applicant's argument regarding the newly added claims are addressed in the rejections below.
Claim Objections
Claim 33 objected to because of the following informalities:  
Claim 33 is a process for determining a quantity of emission of pollutants from a vehicle, which states in the preamble “including obtaining at least one macroscopic parameter relating to design of the vehicle”. It is unclear whether this section of the preamble is if this is part of the claim process mentioned at the end of the preamble.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33 recites the limitations “rating of the engine by using at least one macroscopic parameter”, “from the engine by using at least one macroscopic parameter”, and “the engine to the emission of pollutants from the aftertreatment system by use of at least one macroscopic parameter” in the first paragraph. This should read “the at least one macroscopic parameter” as the limitation of a macroscopic parameter was mentioned previously and should be referred to. 
“by using a model of the vehicle and the measurements;” in the first process step. This should read “by using the model”. It is unclear this limitation is referring to the model of the vehicle connecting the position, the altitude and speed, or the model of the engine. 
Claim 34 recites the limitation "comprising performing preprocessing of the measurements" in the body. This limitation should read "comprising performing preprocessing of the measurement", as the measurement of position, altitude, and speed as mentioned in claim 33 that the process step involves “measuring at least one of”. There is insufficient antecedent basis for this limitation in the claim.
35 recites the limitation "preprocessing of the measurements is carried out by oversampling and filtering of the measurements" in the body. This limitation should read "preprocessing of the measurements is carried out by oversampling and filtering of the measurement", as the measurement of position, altitude, and speed as mentioned in claim 33 that the process step involves “measuring at least one of”. There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the macroscopic parameters" in the body.  It is unclear if this is a different set of multiple macroscopic parameters, as only at least one macroscopic parameter was mentioned in the independent claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 37-39 recites the limitation "by use of at least one macroscopic parameter " in the body of the claim. It is unclear if this is a new macroscopic parameter or the macroscopic parameter obtained in the previous claim 33. This should read “the at least one macroscopic parameter” as the limitation of a macroscopic parameter was mentioned previously and should be referred to. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claim covers performance of the limitation in the mind or by pencil and paper.

In reference to Claim 33.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
A process for determining a quantity of emission of pollutants from a vehicle, the vehicle having an internal combustion engine and a system for aftertreatment of the exhaust gases from the internal combustion engine (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.)
determining the torque and the rating of the engine by using a model of the vehicle and the measurements; (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.)
determining the emission of pollutants leaving the engine by using the model of the engine, the torque and the rating of the engine; and (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.)
determining the quantity of emission of pollutants from the vehicle by use of the model of the aftertreatment of the exhaust gases from the internal combustion engine and the emission of pollutants from the engine. (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
including obtaining at least one macroscopic parameter relating to design of the vehicle, the at least one macroscopic parameter being chosen from a type of motorization, a certification standard, engine displacement, torque and rating of the internal combustion engine, maximum power and rating of the internal combustion engine, weight of the vehicle, type of transmission of the vehicle, type of the system for aftertreatment of the exhaust gas, type of fuel injection system, or architecture of an air loop of the internal combustion engine, and models of the system including a model of the vehicle connecting the position, the altitude and speed of the vehicle to torque and to rating of the engine by using at least one macroscopic parameter, 
a model of the engine connecting the torque and rating of the engine to the emission of pollutants from the engine by using at least one macroscopic parameter, and a model of the aftertreatment system connecting the emission of pollutants from the engine to the emission of pollutants from the aftertreatment system by use of at least one macroscopic parameter, the process comprising steps of: measuring at least one of position, altitude and speed of the vehicle using a geolocation system or a smart phone;
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
including obtaining at least one macroscopic parameter relating to design of the vehicle, the at least one macroscopic parameter being chosen from a type of motorization, a certification standard, engine displacement, torque and rating of the internal combustion engine, maximum power and rating of the internal combustion engine, weight of the vehicle, type of transmission of the vehicle, type of the system for aftertreatment of the exhaust gas, type of fuel injection system, or architecture of an air loop of the internal combustion engine, and models of the system including a model of the vehicle connecting the position, the altitude and speed of the vehicle to torque and to rating of the engine by using at least one macroscopic parameter, 
a model of the engine connecting the torque and rating of the engine to the emission of pollutants from the engine by using at least one macroscopic parameter, and a model of the aftertreatment system connecting the emission of pollutants from the engine to the emission of pollutants from the aftertreatment system by use of at least one macroscopic parameter, the process comprising steps of: measuring at least one of position, altitude and speed of the vehicle using a geolocation system or a smart phone;
amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 34.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
comprising performing preprocessing of the measurements before the determination
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
comprising performing preprocessing of the measurements before the determination
amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 35.	
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
the preprocessing of the measurements is carried out by oversampling and filtering of the measurements.
 Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
the preprocessing of the measurements is carried out by oversampling and filtering of the measurements.
amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 36.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
the macroscopic parameters are acquired from at least one of a database and from an interface with a user.
Can be recited at a high level of generality such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) in the context of the database and adding insignificant extra-solution activity to the  Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
the macroscopic parameters are acquired from at least one of a database and from an interface with a user.
amount(s) to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) in the context of the database and adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) in the context of data gathering and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 37.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
the vehicle model is constructed with a model of dynamics of the vehicle connecting at least one of position, altitude and speed of the vehicle to estimated power of the engine by use of at least one 
Can be recited at a high level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
a model of dynamics of the vehicle connecting at least one of position, altitude and speed of the vehicle to estimated power of the engine by use of at least one macroscopic parameter and a model of the transmission connecting the engine power to a rating and to torque of the engine by use of at least one macroscopic parameter.
amount(s) to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 38.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:

Can be recited at a high level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
constructing the engine model with a model connecting the rating and the torque of the engine to temperatures and flow rates of fluids used by the internal combustion engine by using at least one macroscopic parameter, and with a model of pollutants from the engine which connects the temperatures and the flow rates of fluids to emission of pollutants from the engine by using at least one macroscopic parameter.
amount(s) to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 39.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
the model of emission of pollutants from the engine is constructed by using a static model and of a transient model connecting the temperatures and the flow rates of fluids to the emission of pollutants from the internal combustion engine by using at least one macroscopic parameter. 
Can be recited at a high level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
model of emission of pollutants from the engine is constructed by using a static model and of a transient model connecting the temperatures and the flow rates of fluids to the emission of pollutants from the internal combustion engine by using at least one macroscopic parameter.
amount(s) to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 40.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
the transient model corresponds to a corrective coefficient of the static model.
Can be recited at a high level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
the transient model corresponds to a corrective coefficient of the static model.
amount(s) to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 41.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
comprising constructing the model of aftertreatment by discretization (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
of the aftertreatment system into slices and using efficiency of each slice.
Can be recited at a high level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
of the aftertreatment system into slices and using efficiency of each slice.
amount(s) to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 42.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?

the emission of pollutants which are determined to be from the vehicle are stored in a database. 
Can be recited at a high level of generality such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
the emission of pollutants which are determined to be from the vehicle are stored in a database. 
amount(s) to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 43.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
choosing the emission of pollutants from at least one of nitrogen oxides, particulates, carbon monoxides and unburnt hydrocarbons. 
 Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
choosing the emission of pollutants
amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 44.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
the at least one of position, altitude and speed of the vehicle are measured by use of a geolocation system or a cell phone.
Can be recited at a high level of generality such that it amounts no more than  
adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
position, altitude and speed of the vehicle are measured by use of a geolocation system or a cell phone.
amount(s) to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 45.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
the emission of pollutants are displayed on one of a screen of a geolocation system, a cell phone, a dashboard of the vehicle or an Internet site.
Can be recited at a high level of generality such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
the emission of pollutants are displayed on one of a screen of a geolocation system, a cell phone, a dashboard of the vehicle or an Internet site. 
amount(s) to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 46.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
A computer program product downloadable from a communication network stored by a non transient tangible medium which is readable by a computer and can be executed by a processor or a 
Can be recited at a high level of generality such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
A computer program product downloadable from a communication network stored by a non transient tangible medium which is readable by a computer and can be executed by a processor or a server, comprising program code instructions for the implementation of the process of claim 33, when the program is executed by a computer or on a cell phone. amount(s) to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 47.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
estimating one of ecological efficiency of a road infrastructure or a road traffic regulation. 
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of:
estimating one of ecological efficiency of a road infrastructure or a road traffic regulation.
amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34, 36-38, 43-44, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al. (US 8,392,091 B2) in view of Sayin et al. (Sayin, C., Ertunc, H. M., Hosoz, M., 

In reference to Claim 33.
Hebbale et al. teaches
A process for determining a quantity of emission of pollutants from a vehicle, the vehicle having an internal combustion engine (Col. 6:22-24 "gasoline direct injection fueled internal combustion engine having a compression ratio of 12was utilized")
and a system for aftertreatment of the exhaust gases from the internal combustion engine, (Col. 12:11-13 "enabling control of the aftertreatment system by monitoring properties of the exhaust gas flow at various points in the aftertreatment system.")
including obtaining at least one macroscopic parameter relating to design of the vehicle, (Col. 9:31-34 "A hybrid control system, such as the hybrid control module, monitors the demanded vehicle speed and powertrain load requirements" where the hybrid control system is specific to hybrid vehicles, which is a type of motorization)
the at least one macroscopic parameter being chosen from a type of motorization, a certification standard, engine displacement, torque and rating of the internal combustion engine, maximum power and rating of the internal combustion engine, weight of the vehicle, type of transmission of the vehicle, type of the system for aftertreatment of the exhaust gas, type of fuel injection system, or architecture of an air loop of the internal combustion engine, (Col. 9:31-34 "A hybrid control system, such as the hybrid control module, monitors the demanded vehicle speed and powertrain load requirements" where the hybrid control system is specific to hybrid vehicles, which is a type of motorization)

and a model of the aftertreatment system connecting the emission of pollutants from the engine to the emission of pollutants from the aftertreatment system by use of at least one macroscopic parameter, the process comprising steps of: (Fig 4. displays the aftertreatment system related to the emissions from the engine and pollutants, Col. 7-8:61-67, 1 "Exemplary aftertreatment device 43 is illustrated, con-nected to exhaust manifold 42 and transmitting exhaust gas flow through the exhaust gas system. Aftertreatment device43 can be optionally equipped with an aftertreatment sensor44, as shown. Aftertreatment sensor can monitor important 65parameters of aftertreatment device 43, for example, device temperature. Aftertreatment device 43 is used to manage properties and composition of the exhaust gas flow." where important parameters includes macroscopic parameters including aftertreatment system type)
measuring at least one of position, altitude and speed of the vehicle (Col. 5:4-6 "Electronic means of tracking vehicle position and coordinating a position of a vehicle with geographic, road, traffic, or other information are known." Where tracking is equivalent to measuring)
using a geolocation system or a smart phone; (Col. 5:4-9 "Electronic means of tracking vehicle position and coordinating a position of a vehicle with geographic, road, traffic, or other information are known. Monitoring such data is known as utilizing map preview information. A known and accessible electronic means to accomplish such data acquisition includes use of global position systems (GPS) " where the position is measured via GPS, which is a geolocation system)
determining the quantity of emission of pollutants from the vehicle by use of the model of the aftertreatment of the exhaust gases from the internal combustion engine and the emission of pollutants 

Hebbale et al. does not teach in particular but Sayin et al. teaches
to torque and to rating of the engine by using at least one macroscopic parameter, (Pg. 53:Section 7 "engine speed, engine torque and air inlet temperature as the input parameters. The ANN predictions for the performance and exhaust emissions of the tested gasoline engine" Where the macroscopic parameter is a gasoline type of motorization, involving engine torque and speed, which can be equated to engine torque and engine rating or horsepower)
a model of the engine connecting the torque and rating of the engine to the emission of pollutants from the engine by using at least one macroscopic parameter, (Pg. 53:Section 7 "The developed ANN was a three-layered utilizing the lower heating value of the gasoline, engine speed, engine torque and air inlet temperature as the input parameters. The ANN predictions for the performance and exhaust emissions of the tested gasoline engine yielded a good statistical performance with correlation coefficients in the range of 0.983–0.996" Where the macroscopic parameter is a gasoline type of motorization, involving engine torque and speed, which can be equated to engine torque and engine rating or horsepower, and is modeling exhaust emissions)
determining the torque and the rating of the engine by using a model of the vehicle and the measurements; (Fig. 1 Which displays the experimental setup of the vehicle being measured with instrumentation)
determining the emission of pollutants leaving the engine by using the model of the engine, the torque and the rating of the engine; and (Pg. 53:Section 7 "The developed ANN was a three-layered utilizing the lower heating value of the gasoline, engine speed, engine torque and air inlet temperature as the input parameters. The ANN predictions for the performance and exhaust emissions of the tested 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Sayin et al. with Hebbale et al.. One of ordinary skill would have motivation to combine the use of geographical info to control performance of aftertreatment devices (Col. 1:27-28 "Reduction and management of such emissions in an exhaust aftertreatment system are desirable.")  of Hebbale et al. and the performance and exhaust emissions modeling with neural networks (Pg. 47:Section 1 "performance and exhaust emissions of an engine can be modelled using ANNs") of Sayin et al. in order to better accurately model emissions results (Sayin et al. Pg. 53:Section 7 "Comparisons of the ANN predictions and the experimental results demonstrate that engines using gasoline with various ONs can accurately be modelled using ANNs").

In reference to Claim 34.
Hebbale et al. and  Sayin et al. teach 
	The process as claimed in claim 33, comprising performing preprocessing of the measurements before the determination of the torque and the rating of the engine. (Sayin et al. Pg. 51:Section 5 "70% of the data set was randomly assigned as the training set, while the remaining 30% was employed for testing the performance of the ANN predictions." Where this dropping and manipulation of data before use is seen as preprocessing)

In reference to Claim 36.

The process as claimed in claim 33, Wherein the macroscopic parameters are acquired from at least one of a database and from an interface with a user. (Hebbale et al. Col. 3:37-38 "A control system monitors various inputs from the vehicle and the operator" where operator is the user and the various inputs include the macroscopic parameters)

In reference to Claim 37.
Hebbale et al. and  Sayin et al. teach 
The process as claimed in claim 33, the vehicle model is constructed with a model of dynamics of the vehicle connecting at least one of position, altitude and speed of the vehicle to estimated power of the engine by use of at least one macroscopic parameter (Hebbale et al. Col. 9:31-34 "A hybrid control system, such as the hybrid control module, monitors the demanded vehicle speed and powertrain load requirements" where the hybrid control system is specific to hybrid vehicles, which is a type of motorization, and the powertrain load includes the estimated power of the engine)
and a model of the transmission connecting the engine power to a rating and to torque of the engine by use of at least one macroscopic parameter. (Sayin et al. Pg. 53:Section 7 "The developed ANN was a three-layered utilizing the lower heating value of the gasoline, engine speed, engine torque and air inlet temperature as the input parameters. The ANN predictions for the performance and exhaust emissions of the tested gasoline engine yielded a good statistical performance with correlation coefficients in the range of 0.983–0.996" Where the macroscopic parameter is a gasoline type of motorization, involving engine torque and speed, which can be equated to engine torque and engine rating or horsepower)

In reference to Claim 38.

The process as claimed in claim 33, comprising constructing the engine model with a model connecting the rating and the torque of the engine to temperatures and flow rates of fluids used by the internal combustion engine by using at least one macroscopic parameter, (Sayin et al. Pg. 53:Section 7 "The developed ANN was a three-layered utilizing the lower heating value of the gasoline, engine speed, engine torque and air inlet temperature as the input parameters. The ANN predictions for the performance and exhaust emissions of the tested gasoline engine yielded a good statistical performance with correlation coefficients in the range of 0.983–0.996" Where the macroscopic parameter is a gasoline type of motorization, the engine and emissions are modeled by the neural network, involving engine torque, and specifies the heating value of gasoline which is used to determine exhaust emissions)
	and with a model of pollutants from the engine which connects the temperatures and the flow rates of fluids to emission of pollutants from the engine by using at least one macroscopic parameter. (Sayin et al. Pg. 53:Section 7 "The developed ANN was a three-layered utilizing the lower heating value of the gasoline, engine speed, engine torque and air inlet temperature as the input parameters. The ANN predictions for the performance and exhaust emissions of the tested gasoline engine yielded a good statistical performance with correlation coefficients in the range of 0.983–0.996" Where the macroscopic parameter is a gasoline type of motorization, emissions are modeled by the neural network, and specifies the heating value of gasoline which is used to determine exhaust emissions, Pg. 47 "In each test, engine oil temperature, coolant temperature, fuel consumption, airflow rate, and exhaust emissions such as CO, CO2 and HC were recorded systematically.")

In reference to Claim 43.
Hebbale et al. and  Sayin et al. teach 


In reference to Claim 44.
Hebbale et al. and  Sayin et al. teach 
The process as claimed in claim 33, wherein the at least one of position, altitude and speed of the vehicle are measured by use of a geolocation system or a cell phone. (Hebbale et al. Col. 5:4-9 "Electronic means of tracking vehicle position and coordinating a position of a vehicle with geographic, road, traffic, or other information are known. Monitoring such data is known as utilizing map preview information. A known and accessible electronic means to accomplish such data acquisition includes use of global position systems (GPS) " where the position is measured via GPS, which is a geolocation system)

In reference to Claim 46.
Hebbale et al. and  Sayin et al. teach 
The process of claim 33 computer program product downloadable from a communication network stored by a non transient tangible medium which is readable by a computer and can be executed by a processor or a server, (Hebbale et al. Col. 8: 62-64 "The control system preferably comprises a general-purpose digital computer generally comprising a microprocessor or central processing unit" which includes a processor)


In reference to Claim 47.
Hebbale et al. and Sayin et al. teach 
The use of the process as claimed in claim 33 comprising estimating one of ecological efficiency of a road infrastructure or a road traffic regulation. (Hebbale et al. Col. 5:17-24 "traffic conditions for various stretches of road, including real-time evaluations of congestion, signals sent from cooperating vehicles experiencing traffic, analysis of cellular phone patterns in other cars, predictions based upon likely rush hour traffic or sporting event traffic; road slopes; road curvature; location and status of traffic lights, signals, construction zone markers, speed bumps, or other traffic direction indicators impacting vehicular travel")

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al. (US 8,392,091 B2) in view of Sayin et al. (Sayin, C., Ertunc, H. M., Hosoz, M., Kilicaslan, I., & Canakci, M. (2007). Performance and exhaust emissions of a gasoline engine using artificial neural network. Applied thermal engineering, 27(1), 46-54.) in view of Hongli et al. (T. Hongli, H. Xinsheng and Y. Dongxue, "Application of Oversampled A/D Converter in Low-cost Strapdown Inertial Navigation System," 2007 8th International 

In reference to Claim 35.
Hebbale et al. and  Sayin et al. teach The process as claimed in claim 34, (as mentioned above)

Hebbale et al. and Sayin et al. does not teach in particular but Hongli et al. teaches
wherein the preprocessing of the measurements is carried out by oversampling and filtering of the measurements. (Hongli et al. Pg. 4-668 "Using the oversampled ADC, the samples are integrated by the digital integral filter during the output update cycles." Where this oversampling and filtering of data is done during the preprocessing stage.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the A/D converter used in the context of navigational systems (Pg. 4-665) of Hongli et al. and the use of geographical info to control performance of aftertreatment devices (Col. 1:27-28) of Hebbale et al. as modified above. One of ordinary skill in the art would have motivation to combine these references in order to reduce the cost of data acquisition (Hongli et al. Pg. 3-665)

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al. (US 8,392,091 B2) in view of Sayin et al. (Sayin, C., Ertunc, H. M., Hosoz, M., Kilicaslan, I., & Canakci, M. (2007). Performance and exhaust emissions of a gasoline engine using artificial neural network. Applied thermal engineering, 27(1), 46-54.) in view of Nüesch et al. (Nüesch, T., Wang, M., Isenegger, P., Onder, C. H., Steiner, R., Macri-Lassus, P., & Guzzella, L. (2014). Optimal energy management for a diesel hybrid electric vehicle considering transient PM and quasi-static NOx emissions. Control Engineering Practice, 29, 266-276.)

In reference to Claim 39.
Hebbale et al. and Sayin et al. teach 
The process as claimed in claim 38, connecting the temperatures and the flow rates of fluids to the emission of pollutants from the internal combustion engine by using at least one macroscopic parameter. (Hebbale et al. Col. 6:37-44 "The engine block preferably includes coolant passages through which engine coolant fluid passes. A coolant temperature sensor, operable to monitor temperature of the coolant fluid, is located at an appropriate location, and provides an input to the control system useable to control the engine. The engine preferably includes known systems including an external exhaust gas recirculation ('EGR') valve and an intake air throttle valve (not shown)." Where the macroscopic parameter is the EGR and the coolant temperature and flow rate is taken into account)

 Hebbale et al. and Sayin et al. does not teach in particular but Nüesch et al. teaches
wherein the model of emission of pollutants from the engine is constructed by using a static model and of a transient model (Nüesch et al. Pg. 267:Section 1 "One method takes into account only quasi-static PM and NOx emissions, while the second method takes into account transient PM emissions and quasi-static NOx emissions. For both methods, the relative weights of fuel consumption, PM emissions, and NOx emissions are varied to study their trade-offs for a hybrid electric vehicle on the MVEG-95homologation cycle." Where a quasi-static model and transient model is used to contribute to an emissions or pollutant model)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the energy management system for hybrid vehicles (Pg. 267:§2) of Nüesch et al. and the use of geographical info to control performance of aftertreatment devices (Col. 1:27-28) of Hebbale et al., as modified above. One of ordinary skill in the art would have motivation to 

In reference to Claim 40.
Hebbale et al. and Sayin et al. does not teach in particular but Nüesch et al. teaches
The process as claimed in claim 39, wherein the transient model corresponds to a corrective coefficient of the static model. (Nüesch et al. Pg. 268:Section 3 "The overall correction applied to the quasi-static PM emission mass flow mPM,qs,k is limited to 3. Otherwise, unrealistically high emission predictions might occur" where this correction is related to the transient model)

Claims 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al. (US 8,392,091 B2) in view of Sayin et al. (Sayin, C., Ertunc, H. M., Hosoz, M., Kilicaslan, I., & Canakci, M. (2007). Performance and exhaust emissions of a gasoline engine using artificial neural network. Applied thermal engineering, 27(1), 46-54.) in view of Kang et al. (Kang, J. M., Kolmanovsky, I., & Grizzle, J. W. (2001). Dynamic optimization of lean burn engine aftertreatment. J. Dyn. Sys., Meas., Control, 123(2), 153-160.)

In reference to Claim 41.
Hebbale et al. and  Sayin et al. teach The process as claimed in claim 33, (as mentioned above)

Hebbale et al. and Sayin et al. does not teach in particular but Kang et al. teaches
comprising constructing the model of aftertreatment by discretization of the aftertreatment system into slices and using efficiency of each slice. (Kang et al.Pg. 153:Section 3 "A model of the combined engine and emissions systems, discretized for numerical optimization" where the emissions 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the powertrain design (Pg. 153:§1) of Kang et al. and the use of geographical info to control performance of aftertreatment devices (Col. 1:27-28) of Hebbale et al., as modified above. One of ordinary skill in the art would have motivation to combine these references in order to more rapidly design powertrain components in a vehicle (Kang et al. Pg. 153:§1 "method for rapidly generating approximate solutions; a simple case is analyzed to show that the method can potentially produce near optimal solutions”)

Claims 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al. (US 8,392,091 B2) in view of Sayin et al. (Sayin, C., Ertunc, H. M., Hosoz, M., Kilicaslan, I., & Canakci, M. (2007). Performance and exhaust emissions of a gasoline engine using artificial neural network. Applied thermal engineering, 27(1), 46-54.) in view of Willard (GB 2 ,410,560 A)

In reference to Claim 42.
Hebbale et al. and  Sayin et al. teach The process as claimed in claim 33, (as mentioned above)

Hebbale et al. and Sayin et al. does not teach in particular but Willard teaches
wherein the emission of pollutants which are determined to be from the vehicle are stored in a database. (Willard Pg. 7:28-31 "The remote terminal may also store the vehicle emissions for subsequent analysis, along with the driving style of the driver, routes travelled, etc. such that the usage of the vehicle can be monitored and appropriate feedback passed on to the driver. " where this emissions data is stored in a database for future use)


Claims 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hebbale et al. (US 8,392,091 B2) in view of Sayin et al. (Sayin, C., Ertunc, H. M., Hosoz, M., Kilicaslan, I., & Canakci, M. (2007). Performance and exhaust emissions of a gasoline engine using artificial neural network. Applied thermal engineering, 27(1), 46-54.) in view of Soufian et al. (Soufian, M., Irshaidat, M., Babaie, M., Elliott, G., Mahood, D., Pendlebury, L., ... & Raynes, T. (2019, October). Real-Time Emission Monitoring and Display to Reduce Vehicle Pollution Using Wireless Network. In 2019 12th International Conference on Developments in eSystems Engineering (DeSE) (pp. 960-963). IEEE.)

In reference to Claim 45.
Hebbale et al. and  Sayin et al. teach The process as claimed in claim 33, (as mentioned above)

Hebbale et al. and Sayin et al. does not teach in particular but Soufian et al. teaches
wherein the emission of pollutants are displayed on one of a screen of a geolocation system, a cell phone, a dashboard of the vehicle or an Internet site. (Soufian et al. Pg. 962 "NOx readings which are transmitted to the cloud via mobile cellular communication" where NOx refers to emissions data)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the emission monitoring and display system (Pg. 960) of Soufian et al. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL VAN NGUYEN whose telephone number is (571)272-0980. The examiner can normally be reached 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.V.N./              Examiner, Art Unit 2147                                                                                                                                                                                          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147